In an action,' inter dWd, (!) to-enforce and' give full faith and Credit to. .a Nevada díÁOrce-decree- and enjoin the' Pension1 Directos? .of, the New York' ¿Hify? Police Department; from paying over to the defendant wife' any giore th^n $30 . per--month .out; of; plaintiff’s- pension ¡..(said -decrée ^awarded the "wife $30 pe^ month alimony, to be paid out of '-plaintiff’s pension), in which action defendant, inter alla, coúritef claimed for ‘arrears "allegedly due arid -owing.under prior NeW .- York support ■ orders,. plaintiff appeals from- a judgment; of the Supreme Court, ' Queeris County, dated February 25,"1974 and, made after a nonjiiry trial,, which,." inter alla-, (1) decreed that $51,708 in. arrears was dueand. oying- to -defendant - and (2)1 directed that said'arrears and current support payments, of .$30 per ' month be paid Oyer to' defendant Out of plaintiff’s "pension, in- the form, of pay - ment to her of plaintiff’s entire monthly* pension allotment, specifically " $275.42 .until such time as the -arrears shall- Save been-fully paid.- .Judgment modified, "on -the.-law and in .the exercise of .discretion, by- (1) striking. from,, subdivision (b) of, the fourth decretal paragraph thereof the figure “ $275.42” arid. ttie phrase"' “ in addition -to any increases which now or in the future be due and *661payable under said pension ” and substituting therefor the figure “ $130 ” and (2) striking from the fifth decretal pargraph thereof the words “the balance” and subsituting therefor ¡the figure “ $100”. As so modified, judgment affirmed, without costs. In our opinion, the trial court abused its discretion in directing that the entire balance of plaintiff’s monthly pension, after payment of $30 for current support, be disbursed to defendant on account of arrears until such time as the arrears shall have been fully paid. Considering all of the circumstances herein, including plaintiff’s age and health, a more equitable division is required. We should not starve plaintiff in order to satisfy a judgment for arrears (see, e.g., CPLR 5226, 5231, subd. [b]). We are therefore directing that only $100 of each monthly pension payment be disbursed to defendant on account of the arrears, with the balance (less $30 on account of current support payments pursuant to the Nevada decree) to be remitted to plaintiff (see CPLR 5240). Hopkins, Acting P. J., Latham, Christ and Shapiro, JJ., concur.